Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 1 of 20 PageID 473

                                                                                  1


                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

        UNITED STATES OF AMERICA,               Ocala, Florida

                       Plaintiff,               Case No. 5:20-cr-40-Oc-28PRL

           vs.                                  September 9, 2020

        CHRISTINA LYNN CATALANO,                11:53 a.m.
        JOSEPH SAMUEL CATALANO,
                                                Courtroom No. 1A
                    Defendants.
        _______________________________

                 DIGITALLY RECORDED INITIAL APPEARANCE AND ARRAIGNMENT
                        BEFORE THE HONORABLE PHILIP R. LAMMENS
                             UNITED STATES MAGISTRATE JUDGE

         GOVERNMENT COUNSEL:

                  MICHAEL FELICETTA, ESQ.
                  US Attorney's Office - FLM
                  35 SE 1st Avenue, Suite 300
                  Ocala, FL 34471

         DEFENSE COUNSEL:

                  CHRISTINE NAN BIRD, ESQ. (Christina Lynn Catalano)
                  Federal Public Defender's Office
                  201 SW 2nd Street, Suite 102
                  Ocala, FL 34471

                  MICHAEL WILLIAM NIELSEN, ESQ.        (Joseph Samuel Catalano)
                  Nielsen Law Firm
                  720 W SR 434
                  Winter Springs, FL 32708

         COURT REPORTER:

                  Shannon M. Bishop, RDR, CRR, CRC
                  221 North Hogan Street, #150
                  Jacksonville, FL 32202
                  Telephone: (904)549-1307
                  dsmabishop@yahoo.com

                 (Proceedings   recorded   by   mechanical   stenography;
         transcript    produced   by   computer.)
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 2 of 20 PageID 474

                                                                                   2


      1                           P R O C E E D I N G S

      2   September 9, 2020                                           11:53 a.m.

      3                                    - - -

      4              THE COURT:    We have scheduled for today a hearing in

      5   the United States verse Christina Lynn Catalano and Joseph

      6   Samuel Catalano.     The government is represented by

      7   Mr. Felicetta.

      8              And who joins you, Mr. Felicetta?

      9              MR. FELICETTA:     Thank you, Your Honor.      Special Agent

    10    Billier from the Department of Homeland Sec- -- Homeland

    11    Security Office of Inspector General is here.

    12               THE COURT:    All right.      We have Ms. Bird here to be

    13    appointed to represent Ms. Catalano.        Ms. Bird is an Assistant

    14    Federal Public Defender.

    15               And then we have Mr. Nielsen here to be appointed to

    16    represent Mr. Catalano.      Mr. Nielsen is with our Criminal

    17    Justice Act panel.     And both are here because they've agreed to

    18    appointments, if you both need attorneys.

    19               You are both here because a federal grand jury has

    20    returned an indictment against you both.

    21               Mr. Catalano is named in Count Two and Ms. Catalano

    22    is named in Counts One and Two.

    23               Do you both have a copy of the indictment?

    24               DEFENDANT J. CATALANO:        Yes.   Yes, Your Honor.

    25               THE COURT:    All right.      In this proceeding this
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 3 of 20 PageID 475

                                                                                      3


      1   afternoon we'll talk about the charges against both of you, as

      2   well as the potential penalties and certain rights that you

      3   have.

      4               If there is anything I say that you don't understand,

      5   or if you need to talk to the lawyer sitting next to you,

      6   please let me know that.

      7               I'll advise you both that you do each have a right to

      8   remain silent.    That means you're not required to make any

      9   statements to the Court or to law enforcement.          And you should

    10    know that if you do make a statement, it can be used against

    11    you.

    12                Do you both understand that?

    13                DEFENDANT C. CATALANO:     Yes, sir.

    14                DEFENDANT J. CATALANO:     Yes, sir.

    15           (Inaudible.)

    16                DEFENDANT C. CATALANO:     Yes.

    17                THE COURT:   Ms. Catalano, let me ask you first:          Are

    18    you clear-headed today?      Do you understand where you are,

    19    what's going on, and the importance of today's proceeding?

    20                DEFENDANT C. CATALANO:     Yes, sir.

    21                THE COURT:   And the same question to you,

    22    Mr. Catalano.

    23                DEFENDANT J. CATALANO:     Yes, Your Honor.

    24                THE COURT:   So Count One of the indictment charges

    25    just Christina Catalano.      And it states that between on or
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 4 of 20 PageID 476

                                                                                 4


      1   about September 15th, 2017, and November 20th, 2017, in the

      2   Middle District of Florida -- so you're in -- and Ocala is the

      3   Middle District of Florida.      And that's Marion, Sumter, Citrus

      4   and Lake counties.

      5                So in the Middle District of Florida and elsewhere,

      6   that Ms. Catalano knowingly made a material false, fictitious,

      7   and fraudulent statement and representation, in any matter

      8   involving any benefit authorized, transported, transmitted,

      9   transferred, disbursed, and paid, in and affecting interstate

    10    commerce, said benefit being a record, voucher, payment, money,

    11    and thing of value of the United States and the Federal

    12    Emergency Management Agency, otherwise known as FEMA, which is

    13    a department and agency of the United States, in connection

    14    with a major disaster declaration, which was made under

    15    Title 42 of the United States Code, in that Ms. Catalano made a

    16    fraudulent application for assistance from FEMA's Individuals

    17    and Households Program for Hurricane Irma, in which she falsely

    18    represented the existence and location of her primary

    19    residence.

    20                 That offense is in violation of Title 18 of the

    21    United States Code, Section 1040.

    22                 Then Count Two is as to both defendants.       And that

    23    says that on or about January 31st, 2020, in the Middle

    24    District of Florida and elsewhere, that both defendants,

    25    Mr. Catalano and Ms. Catalano, did knowingly and willfully make
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 5 of 20 PageID 477

                                                                                5


      1   a materially false, fictitious, and fraudulent statement and

      2   representation in a matter within the jurisdiction of the

      3   Executive Branch of the government of the United States by

      4   making false statements to an agent of the United States

      5   Department of Homeland Security, Office of the Inspector

      6   General, that Christina Catalano lived in a travel trailer that

      7   was destroyed by Hurricane Irma.       The statements and

      8   representations were false because, as Christina Catalano and

      9   Joseph Catalano then and there knew, there was no such travel

    10    trailer and the alleged damage from Hurricane Irma was

    11    fabricated in order to defraud the government.

    12               Those false statements are a violation of Title 18 of

    13    the United States Code, Section 1001, subsection (a)(2).

    14               Ms. Catalano, do you understand what you are charged

    15    with?

    16               DEFENDANT C. CATALANO:      Yes, sir.

    17               THE COURT:    Mr. Catalano, do you understand what you

    18    are charged with?

    19               DEFENDANT J. CATALANO:      Yes, Your Honor.

    20               THE COURT:    Mr. Felicetta, what are the potential

    21    penalties for these two offenses?

    22               MR. FELICETTA:     Thank you, Your Honor.

    23               A violation of Count One, that is a violation of

    24    Title 18, Section 1040, carries with it the penalty of up to 30

    25    years' imprisonment, a fine of up to $250,000, and carries with
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 6 of 20 PageID 478

                                                                                6


      1   it a requirement to pay restitution, if warranted, to the

      2   United States.    It carries also a $100 special assessment.

      3               The conviction under Count Two, that is a violation

      4   of Title 18, Section 1001, carries with it the penalty of

      5   incarceration of up to five years, a fine of up to $250,000,

      6   and a $100 special assessment.

      7               THE COURT:   What about supervised release?

      8               MR. FELICETTA:    There is a term of supervised

      9   release, Your Honor.

    10                THE COURT:   Would it be up to three years for both?

    11                MR. FELICETTA:    Yes, Your Honor.

    12                THE COURT:   All right.    Ms. Catalano, if you were

    13    convicted of Count One, the maximum penalty -- that is, the

    14    most the judge could give you -- would be 30 years'

    15    imprisonment; for Count Two, it would be five years.           Each

    16    count -- you could also be fined as to each count up to

    17    $250,000.   You'd have to make a $100 special assessment payment

    18    on each count.

    19                You would be ordered to make restitution for any loss

    20    to the United States or any victim of the offense.          And you

    21    could be subject to a term of supervision, which is -- if you

    22    served a period of imprisonment, when you got out, you would

    23    still be monitored by a probation officer.         And the maximum

    24    term of supervision would be up to three years.

    25                Mr. Catalano, as for you, the maximum term of
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 7 of 20 PageID 479

                                                                                7


      1   imprisonment on the counts you are charged in is five years.

      2   And then there's the same $250,000 fine potential for that

      3   count, a $100 special assessment, and up to three years of

      4   supervision.

      5              Ms. Catalano, do you understand what you're

      6   charged -- I'm sorry, what the potential penalties are?

      7              DEFENDANT C. CATALANO:      Yes, sir.

      8              THE COURT:    Mr. Catalano, do you as well?

      9              DEFENDANT J. CATALANO:      Yes, Your Honor.

    10               THE COURT:    You both have a right to represent

    11    yourselves, but you also have a right, of course, to be

    12    represented by a lawyer.      If you cannot afford an attorney, the

    13    Court can appoint an attorney to represent you at no cost.

    14               I have on the bench a financial affidavit for both of

    15    you.

    16               Ms. Catalano, yours notes no significant source of

    17    employment, income, cash, or property.        And it appears to be

    18    signed by you.

    19               And the same is true for yours, Mr. Catalano?

    20               DEFENDANT J. CATALANO:      Yes, Your Honor.

    21               THE COURT:    Ms. Catalano, did you provide the

    22    information on this form and sign it at the bottom?

    23               MR. FELICETTA:     Yes, sir.

    24               THE COURT:    And would you like me to appoint an

    25    attorney to represent you?
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 8 of 20 PageID 480

                                                                                      8


      1               DEFENDANT C. CATALANO:     Yes, sir.

      2               THE COURT:   And the same for you, Mr. Catalano.          Did

      3   you sign this?

      4               DEFENDANT J. CATALANO:     Yes, sir.

      5               THE COURT:   And would you like me to appoint an

      6   attorney?

      7               DEFENDANT J. CATALANO:     Yes, Your Honor.

      8               THE COURT:   I find that you both qualify for the

      9   appointment of counsel under the Criminal Justice Act.           I will

    10    appoint Ms. Bird to represent you, Ms. Catalano; and

    11    Mr. Nielsen to represent you, Mr. Catalano.

    12                You both have a right to plead guilty in this case.

    13    You should know if you entered a plea of guilty that would be

    14    an admission of the truth of the charges against you.           If you

    15    pled guilty, there would not be a trial.         And on your guilty

    16    plea, you would be found guilty.       And the next proceeding would

    17    be a sentencing.     You, of course, both have a right to plead

    18    not guilty and to maintain a plea of not guilty.

    19                You would have the following rights under the

    20    Constitution and laws of the United States.         You have the right

    21    to a speedy trial.     Generally that means you'll be tried within

    22    70 days of your first appearance or the date of the indictment,

    23    whichever is later.

    24                You both have a right to a public trial and to be

    25    tried by a jury of 12 jurors.       All of the jurors must
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 9 of 20 PageID 481

                                                                                   9


      1   unanimously agree on your guilt before you can be convicted.

      2              You are both presumed innocent.        The United States

      3   must prove your guilt beyond a reasonable doubt.

      4              You both have the right to confront and cross-examine

      5   each of the government witnesses called against you.           And you

      6   have a right to challenge the government's evidence.

      7              You both have a right to present your own evidence

      8   and to call your own witnesses.       And the Court can compel the

      9   attendance of your witnesses.

    10               You each have a right to testify at trial, but you

    11    also have a right to remain silent.        No one can force you to

    12    testify.   And if you are convicted, you do have a right to

    13    appeal.

    14               Ms. Catalano, do you understand those rights?

    15               DEFENDANT C. CATALANO:      Yes, Your Honor.

    16               THE COURT:    You as well, Mr. Catalano?

    17               DEFENDANT J. CATALANO:      Yes, Your Honor.

    18               THE COURT:    Ms. Bird, is there any reason your client

    19    should not enter a plea at this time?

    20               MS. BIRD:    No, Your Honor.

    21               THE COURT:    And how does she plead?

    22               MS. BIRD:    Not guilty.

    23               THE COURT:    Mr. Nielsen, any reason why your client

    24    should not enter a plea at this time?

    25               MR. NIELSEN:     No, Your Honor.
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 10 of 20 PageID 482

                                                                                    10


      1                THE COURT:   And how does he plead?

      2                MR. NIELSEN:   He pleads not guilty, sir.

      3                THE COURT:   I will record a plea of not guilty as to

      4   both defendants.     This case is assigned to Judge Antoon.            It's

      5   scheduled for his November trial term, which begins November

      6   2nd, 2020.    He does have a status conference set for

      7   October 23rd, 2020, at 10 a.m.

      8                You both have a right to a bond hearing.        That is a

      9   hearing to determine whether you are eligible for a bond and,

     10   if so, on what terms and conditions, or if you should be held

     11   in custody because you are a risk of flight or non-appearance

     12   or a danger to the community, or both.

     13                Mr. Felicetta, let me start with you.       What is the

     14   government's position on the issue of bond?

     15                MR. FELICETTA:   Thank you, Your Honor.

     16                Judge, I've reviewed the pretrial services report.

     17   I've had a chance to speak to Officer Martin.          And I've

     18   consulted with the government's agent with the criminal history

     19   records of both defendants.

     20                Mr. Catalano is 54 years old, is from Chicago

     21   originally, but has significant ties to this district.

     22                Ms. Catalano is 38 years old.      She has an extensive

     23   criminal history record, but she does have extensive ties to

     24   this record -- in her record.       Her criminal history record

     25   reflects that she has not had any incidents other than the
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 11 of 20 PageID 483

                                                                                 11


      1   present incident since approximately 2014.

      2                I do believe that both defendants pose a risk of

      3   flight and a danger to the community.         But I would -- I would

      4   request certain conditions.       And if those conditions were to be

      5   set, the government would consent to release under a signature

      6   bond.

      7                THE COURT:   What are those conditions that you

      8   propose?

      9                MR. FELICETTA:   The government proposes the following

     10   conditions as to both defendants; first, that each of them sign

     11   a $50,000 signature bond; secondly, that they be restricted in

     12   their travel to only the Middle District of Florida; that they

     13   live at the residence approved by pretrial services.

     14                I'm recommending that they surrender all passports.

     15   It's the government's belief that Mr. Catalano is the only one

     16   who has a U.S. passport and that he's brought that with him

     17   here today.

     18                I'm requesting and recommending that both defendants

     19   be screened for mental health and also be screened for

     20   substance abuse and that they follow through with any treatment

     21   recommended under the supervision of pretrial services.

     22                I think the report speaks for itself with regard to

     23   both of those requests as to why it would be appropriate in

     24   this case.

     25                And, further, Your Honor, I'm requesting and
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 12 of 20 PageID 484

                                                                                  12


      1   recommending that there be an order that the defendants have no

      2   contact with any witnesses in this case.

      3               Through the discovery process the defendants will

      4   learn of a number of witnesses who cooperated with the

      5   government.    These are people who are known to the defendants.

      6               And while they may have moved and no longer live in

      7   the area where this offense originated in Citrus County, I'm

      8   nevertheless requesting that the condition of release be they

      9   have no contact with any witnesses in this case.

     10               THE COURT:    All right.    Mr. Nielsen, what do you say

     11   to all that, sir?

     12               MR. NIELSEN:    Good afternoon, Judge.      Well, the

     13   defense, of course, is grateful that the government's taken the

     14   position for the release and signature bond.          And these other

     15   requests are acceptable.

     16               But my client did want to ask, Judge -- or I'm asking

     17   on his behalf -- if it's possible, due -- and I'll condition it

     18   like this, he is 54 years old.       This is a white-collar crime

     19   that -- I believe the allegations are -- okay, from three years

     20   ago.

     21               He did self-surrender to the jurisdiction for these

     22   proceedings today.     And he is disabled.      And what he's hoping

     23   is that it's possible to do the signature bond and the other

     24   requested conditions, but not have to -- while the case is

     25   pending, be under supervision of pretrial services.
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 13 of 20 PageID 485

                                                                                 13


      1               We don't believe he's any type of risk of flight,

      2   Judge.   And the report indicates that as far as him and

      3   substance abuse, it was many, many years ago.          So I don't think

      4   there would be a need for any type of, you know, testing in

      5   that regard.

      6               So, you know, he obviously wants to be released.

      7   He'll accept your decision if you say no.         But he was hoping

      8   maybe all the same components, but not have to be reporting

      9   while the case is pending to pretrial services.

     10               THE COURT:    All right.    Ms. Bird?

     11               MS. BIRD:    Your Honor, my client does not object to

     12   the conditions proposed by the government.          The only matter

     13   that might come up is they have a minor grandchild who they

     14   take care of who has doctors' appointments that are possibly

     15   outside of the Middle District.

     16               So I advised my client I would mention it and that --

     17   I think if she gets permission from pretrial services, that's

     18   sufficient.    But I wasn't sure how the Court would want to

     19   handle that, if at all.

     20               THE COURT:    Where are the doctors located?

     21        (Counsel confers with defendant.)

     22               MS. BIRD:    The Autism Center in Palm Harbor.

     23               THE COURT:    I'm sorry, where?

     24               MS. BIRD:    Palm Harbor.    I don't know where that is.

     25               MR. FELICETTA:    It's in Pinellas County, Your Honor.
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 14 of 20 PageID 486

                                                                                     14


      1               MS. BIRD:    Pinellas County.

      2               MR. FELICETTA:     It's within the district.

      3               THE COURT:    Well, it's in the Middle District.

      4               MS. BIRD:    Okay.

      5        (Counsel confers with defendant.)

      6               MR. FELICETTA:     Judge, I'm sorry.     I wanted to add

      7   one further request in terms of the conditions of release.             I

      8   don't believe this is an issue, but that there be no firearms

      9   in the approved residence.       And I don't believe there are any.

     10   But I just wanted to make that as a -- a request of the

     11   government that it be a condition.

     12               MR. NIELSEN:    No objection, Your Honor.

     13               THE COURT:    All right.    Can I ask you a question?

     14        (Discussion off record.)

     15               THE COURT:    What is the amount of loss,

     16   Mr. Felicetta?

     17               MR. FELICETTA:     The total amount of loss is $18,986.

     18               THE COURT:    82,000, you said?

     19               MR. FELICETTA:     I'm sorry.    18,986, Judge.

     20        (Counsel confers with defendant.)

     21               THE COURT:    Ms. Bird, do you need another minute?

     22               MS. BIRD:    Pardon me?

     23               THE COURT:    Do you need another minute?

     24               MS. BIRD:    No.   No, Your Honor.    I'm ready whenever

     25   you are.    I was just talking about the case.
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 15 of 20 PageID 487

                                                                                 15


      1               THE COURT:    Okay.   The Court will agree, and without

      2   objection from either defendant, to the execution of a

      3   signature bond in the amount of $50,000 as to each defendant,

      4   which should be -- or, rather, should reasonably assure the

      5   appearance of each defendant, and be a sufficient deterrent to

      6   provide that neither defendant endangered the community in any

      7   way.

      8               You do not need to put any money down for that, but

      9   that amount, you should know, is subject to forfeiture to the

     10   United States if you fail to comply with the conditions of your

     11   bond.

     12               Standard conditions of release also apply.         You shall

     13   not commit any federal, state, or criminal -- or local crimes.

     14   You shall not travel outside the Middle District of Florida

     15   except if expressly approved in advance by your pretrial

     16   services officer.     You shall maintain your current residence.

     17               And, of course, you'll need to notify pretrial

     18   services of any change or any reason for any change or needed

     19   change in your residence not later than 72 hours.

     20               You shall have no contact with any victims or

     21   witnesses in this case.      You shall not possess or reside in a

     22   home that has any firearms, explosive devices, or other

     23   weapons.    You cannot use illegal drugs or excessive alcohol.

     24               You shall submit to random urinalysis and drug

     25   testing as directed.      And you shall submit to an evaluation for
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 16 of 20 PageID 488

                                                                                   16


      1   substance and mental health treatment as directed by pretrial

      2   services.    You shall cooperate at all times with pretrial

      3   services and report as directed by the pretrial services

      4   officer.

      5               If you fail to comply with the conditions of your

      6   bond, you should know -- oh, I didn't say passport?           You shall

      7   surrender -- you shall both surrender your passport and not

      8   obtain any new travel documents.

      9               If you fail to comply with any conditions of your

     10   bond, you should expect the issuance of an arrest warrant, the

     11   revocation of your bond, and an order of detention, which means

     12   you would remain in custody until the case is resolved.            You

     13   could be prosecuted for contempt of Court, which could include

     14   additional imprisonment.

     15               If you commit an offense while on release, that could

     16   result in additional imprisonment.        If you fail to appear after

     17   your release or to surrender for service of a sentence, if

     18   you're convicted and sentenced, you could be punished for that

     19   as well.

     20               Federal law makes it a crime to obstruct a criminal

     21   investigation, to tamper with or intimidate, or attempt to

     22   tamper with or intimidate any witness, victim, juror,

     23   informant, or officer of the Court.        And the penalties for that

     24   are significant.

     25               Ms. Catalano, do you understand all of that?
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 17 of 20 PageID 489

                                                                                     17


      1               DEFENDANT C. CATALANO:      Yes, Your Honor, I do.

      2               THE COURT:    Mr. Castalano [sic]?

      3               DEFENDANT J. CATALANO:      Yes, Your Honor.

      4               THE COURT:    Oh, Catalano.    Sorry.

      5               And so, Mr. Nielsen, of course, your client will be

      6   monitored by pretrial services and required to report and

      7   comply.

      8               MR. NIELSEN:    I understand, Your Honor.

      9               THE COURT:    Ms. Bird, is there anything else I need

     10   to take up for Ms. Catalano?

     11               MS. BIRD:    No, Your Honor, not at this time.

     12               THE COURT:    Mr. Nielsen, for your client,

     13   Mr. Catalano?

     14               MR. NIELSEN:    Judge, if I could have one second, I

     15   think he's asking me a question.

     16        (Counsel confers with defendant.)

     17               MR. NIELSEN:    The only thing is the reporting.           I

     18   know they live about an hour and 45 minutes from here.            So

     19   would they be actually supervised by someone in the office in

     20   the Tampa area?     Or would they really be coming back here for

     21   meetings and stuff?

     22               THE COURT:    I don't -- I don't know.

     23               MR. NIELSEN:    That's up to pretrial?

     24        (Inaudible).

     25               MR. NIELSEN:    Okay.   All right.
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 18 of 20 PageID 490

                                                                                 18


      1               THE COURT:    Would they -- if they had to report -- I

      2   guess they'll be told where they have to report, whether it's

      3   to a Tampa officer or to you.

      4               PRETRIAL SERVICES OFFICER:       (Inaudible.)

      5               MR. NIELSEN:    Okay.    All right.

      6               Thank you, Your Honor.

      7               THE COURT:    Okay.    Mr. Felicetta, anything else for

      8   the United States?

      9               MR. FELICETTA:    Judge, I just wanted to put on the

     10   record that this issue regarding Mr. Catalano reaching out to

     11   the government directly, and also the same email to the Court,

     12   I believe --

     13               THE COURT:    Yes.    I forgot to mention that.     The

     14   Court did receive from the defendant, Mr. Catalano, through

     15   what is referred to as a chambers email box -- so an email box

     16   where people can email the chambers.

     17               And typically lawyers email it if they're emailing a

     18   sample order or something.        But it's not a secret email

     19   address.    And so it can be obtained.      And Mr. Catalano did

     20   email the Court.     And that email, I'm told, was also sent to

     21   you, Mr. Felicetta, and you provided it to defense counsel?

     22               MR. FELICETTA:    I did, Your Honor.      I did not respond

     23   to Mr. Catalano.     I forwarded the email to the attorneys who

     24   are present here today, once the Court appointed them -- or --

     25   or in anticipation of their appointment.
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 19 of 20 PageID 491

                                                                                    19


      1               Once they were named in an email from the Court, I

      2   then forwarded them this email so they had a copy of it.               But I

      3   just wanted to put on the record that I had received it, I

      4   hadn't responded to it, and that I don't intend to communicate

      5   directly with the defendant.

      6               THE COURT:    And that's true for both parties'

      7   benefits.    It is a formal requirement.       But any communication

      8   with the Court once a case is pending would be made by motion

      9   through your attorney.

     10               Anything else, Mr. Felicetta?

     11               MR. FELICETTA:    No, Your Honor.     Thank you.

     12               THE COURT:    All right.    Thank you, everyone.      We'll

     13   be in recess.

     14               MR. NIELSEN:    Thank you, sir.

     15               THE COURT:    All rise.

     16        (The digitally recorded proceedings concluded at

     17   12:24 p.m.)

     18                                     - - -
     19

     20

     21

     22

     23

     24

     25
Case 5:20-cr-00040-JA-PRL Document 130 Filed 04/07/21 Page 20 of 20 PageID 492

                                                                                 20


                                         CERTIFICATE



         UNITED STATES DISTRICT COURT         )
                                              )
         MIDDLE DISTRICT OF FLORIDA           )



                      I hereby certify that the foregoing transcript is a

          true and correct computer-aided transcription from the official

          electronic sound recording of the proceedings in the

          above-entitled matter.



                      DATED this 7th day of April, 2021.




                             s/Shannon M. Bishop

                             Shannon M. Bishop, RDR, CRR, CRC
